******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. JUSTIN T. KEVALIS
               (SC 19120)
    Rogers, C. J., and Palmer, Zarella, McDonald and Espinosa, Js.
   Argued December 2, 2013—officially released September 23, 2014

  Patrick D. Skuret, with whom was Daniel D. Skuret,
for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Michael A. DeJoseph, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   ESPINOSA, J. The issue that we are called upon to
decide in this appeal is whether a trial court has discre-
tion to make a finding of satisfactory completion of the
accelerated rehabilitation program (program) when the
defendant has been convicted of a crime during his
participation in the program, but the conduct forming
the basis of the conviction occurred before the defen-
dant was granted entry into the program. The defendant,
Justin T. Kevalis, was charged with, inter alia, interfer-
ing with an officer in violation of General Statutes § 53a-
167a. In connection with that charge, the defendant
applied for, and was accepted into, the program pursu-
ant to General Statutes (Supp. 2014) § 54-56e.1 Follow-
ing the expiration of his probationary period in the
program, the defendant filed a motion to dismiss the
charge of interfering with an officer. The trial court
denied the motion after finding that the defendant failed
to satisfactorily complete the program because he had
been convicted of several unrelated crimes while partic-
ipating in the program. Pursuant to § 54-56e (f), the
defendant appealed from the denial of his motion to
dismiss,2 arguing that the law governing violations of
postconviction probation applied to accelerated reha-
bilitation probation and, thus, the trial court did not
have the discretion to consider the convictions in its
finding because the conduct that formed the basis of
the convictions occurred before he entered the pro-
gram. The state argued that the trial court correctly
denied the defendant’s motion because convictions
obtained during accelerated rehabilitation probation
violate the purpose of the accelerated rehabilitation
statute. We agree with the state, and conclude that
because the purpose of the accelerated rehabilitation
statute is to grant onetime offenders an opportunity to
maintain a clean criminal record, a conviction obtained
while participating in the program violates the purpose
of § 54-56e and requires a finding of unsatisfactory com-
pletion. Accordingly, we affirm the judgment of the
trial court.
  The record reveals the following undisputed facts.
On April 4, 2009, the defendant was arrested in Bridge-
port and charged with one count of failure to keep a
narcotic drug in the original container in violation of
General Statutes § 21a-257, one count of interfering with
an officer in violation of § 53a-167a, and one count of
possession of narcotics in violation of General Statutes
§ 21a-279 (a). On July 29, 2009, he applied for the pro-
gram with respect to the charge of interfering with an
officer. After the requisite canvass of the defendant,
the court accepted the application and continued the
case until August 27, 2009, in order for an investigation
to be conducted of the defendant’s eligibility for the
program.
  While his application for accelerated rehabilitation
was pending, the defendant was arrested in Newington
on August 4, 2009, and charged with one count of
operating a motor vehicle while under the influence
of intoxicating liquor or drugs in violation of General
Statutes (Rev. to 2009) § 14-227a and one count of pos-
session of narcotics in violation of § 21a-279 (a). On
August 19, 2009, in Bridgeport, the defendant again was
arrested and charged with a violation of General Stat-
utes (Rev. to 2009) § 14-227a. He entered inpatient treat-
ment at the detoxification unit at South Central
Rehabilitation Center on August 25, 2009. Consequently,
because of his inpatient status, the August 27, 2009
hearing on his accelerated rehabilitation application
was continued. In September, 2009, the defendant was
arrested in Massachusetts for assault. The eligibility
hearing was continued several times, and, on November
12, 2009, the case again was continued because the
defendant was receiving treatment at an inpatient
facility.3
   The eligibility hearing on the defendant’s application
for accelerated rehabilitation was held on January 8,
2010. After the trial court received the eligibility report
from the Department of Probation, it addressed the
disposition of the defendant’s two narcotics charges
pending before the court, noting: ‘‘[T]he other charges
that are not eligible to be considered for [accelerated
rehabilitation] are the narcotic[s] charges. They’re
going to be held in abeyance and if [the defendant]
successfully complete[s] the [program], if I grant it,
they’ll be nolled at that time and, of course, if he is not
successful, he’ll face those charges again.’’ The state
then recited the factual basis for the defendant’s arrest.
Defense counsel asked that the application be granted,
arguing that the defendant had been ‘‘inpatient in
regards to drugs and alcohol. He just was actually
released today in regards to a psychiatric inpatient,
involuntary inpatient that he was in today . . . .’’ After
finding that the crime was not of a serious nature and
that the defendant was not likely to offend in the future,
the trial court granted the defendant’s application for
accelerated rehabilitation, set a condition of substance
abuse evaluation and treatment, if necessary, and con-
tinued the case until January 9, 2012.
   On April 27, 2010, while he was on accelerated reha-
bilitation probation, the defendant pleaded guilty to the
August 4, 2009 charge of operating a motor vehicle
while under the influence of intoxicating liquor or drugs
and the charge for possession of narcotics. For the
charge of operating a motor vehicle while under the
influence, he was sentenced to six months of incarcera-
tion, execution suspended, and eighteen months of pro-
bation. He received one year of incarceration, execution
suspended, and one year of probation for the charge
of possession of narcotics. On April 30, 2010, the defen-
dant pleaded guilty to the August 19, 2009 charge of
operating a motor vehicle while under the influence,
as a double first time offender, and was sentenced to
six months of incarceration, execution suspended, and
eighteen months of probation. In 2011, the defendant
pleaded guilty to the assault charge in a Massachu-
setts court.
   On January 9, 2012, the defendant returned to court
in Bridgeport and moved for a dismissal of the charge
of interfering with an officer. The state objected, and
moved for a finding of unsuccessful completion of the
program. The state argued that when a defendant is
convicted of a crime while participating in the program,
such conviction makes completion unsuccessful
regardless of when the underlying conduct occurred.
The court agreed, stating that its interpretation of the
accelerated rehabilitation statute was that ‘‘to apply for
it and to ultimately be deemed successful there [must]
be no convictions upon application nor dismissal. Now,
yours is a little bit more of a difficult situation. You’re
entitled to have a hearing, as is the state, with regard
to a termination of the [program], but I think you’re in
a precarious situation when there’s a conviction while
on accelerated rehabilitation.’’ When defense counsel
argued that the conduct underlying the defendant’s
three convictions took place before the defendant was
admitted into the program, the court responded, ‘‘I don’t
think that matters. A conviction is a conviction.’’ The
court then continued the case to allow the parties an
opportunity to submit briefs on the issue.
   The defendant thereafter filed a motion to dismiss
all three of the original charges and requested that the
court find that he had successfully completed the pro-
gram.4 At the hearing on the motion, the defendant
acknowledged that between the time that his applica-
tion had been accepted and when he was granted entry
into the program, he had been arrested several times
and that the hearing on whether to grant the application
had been continued numerous times because of sub-
stance abuse problems for which the defendant had
been seeking treatment. The defendant argued that
since his participation in the program, he had ‘‘shaped
up his act’’ and that accelerated rehabilitation probation
should be considered no differently than postconvic-
tion probation.
   The court disagreed with the defendant’s character-
ization of accelerated rehabilitation probation as equiv-
alent to postconviction probation, noting that the
accelerated rehabilitation statute was intended to bene-
fit a defendant who had not been convicted of a crime.
The court explained that the ‘‘intention of the legislature
through the accelerated rehabilitation statute was . . .
trying to preserve somebody’s record. You come in
clean, you go out clean, you get a dismissal. You come
in clean, you don’t go out clean, you have not earned
a dismissal. The [defendant’s] status has changed.
That’s the distinction that I see.’’ While the defendant
acknowledged that the purpose and benefit of acceler-
ated rehabilitation is to allow a defendant who has
made a single mistake to use the program to preserve
a clean record and that he did not have a clean record
because of his other convictions, he argued, nonethe-
less, that the law governing violations of postconviction
probation should apply to determine whether he satis-
factorily completed the accelerated rehabilitation pro-
bationary period. In the defendant’s view, he was
entitled to a dismissal of the charge of interfering with
an officer because (1) the state had been aware of the
pending charges prior to the defendant’s entry into the
program, (2) the defendant’s record was clean with
the exception of the convictions obtained during his
participation in the program for conduct that occurred
before he was admitted into the program, and (3) during
his participation in the program, the defendant had done
everything that the court had required of him.
   Ultimately, the court denied the defendant’s motion
to dismiss the charge of interfering with an officer. The
court stated: ‘‘To me, what it comes down to is what
the intent and purpose is of accelerated rehabilitation.
[It] is that, not only is it a crime not of a serious nature
and that you will not offend in the future, but [also]
that you have no criminal record not allowing you to
be eligible for accelerated rehabilitation . . . going
into the application process, [during] the pendency and
[at] the completion process of the accelerated rehabili-
tation. And my belief is that when one is convicted
during accelerated rehabilitation and albeit, convicted
for a new offense or convicted for an offense that was
pending at the time you were granted accelerated reha-
bilitation, accelerated rehabilitation no longer becomes
a successful completion because you no longer are with-
out a criminal record.
   ‘‘To me, the intent of the legislature was that to . . .
get [accelerated rehabilitation] and to succeed at it, you
had to have no criminal record. Once a criminal record
exists, accelerated rehabilitation has been and the
intent of the statute has been violated. That is the basis
of my decision. That is the reason I distinguish it from
a nonaccelerated rehabilitation case when we’re talking
about conviction versus a pretrial diversionary status.’’
This appeal followed.
   On appeal, the defendant contends that accelerated
rehabilitation is a form of probation, albeit pretrial, and,
as such, the law governing violations of postconviction
probation for conduct occurring before the probation-
ary period begins also should apply to the finding of
successful completion of accelerated rehabilitation.5
The state counters that the trial court correctly deter-
mined that the defendant’s repeated convictions prohib-
ited a finding of satisfactory completion because the
purpose of accelerated rehabilitation could no longer
be served. We agree with the state.
   Whether a conviction obtained while participating in
the program for conduct that occurred prior to accep-
tance into the program, compels a finding that a defen-
dant has failed to satisfactorily complete the program
is a question of first impression for this court. The
legislature’s repeated use of the term ‘‘probation’’ in
the accelerated rehabilitation statute renders § 54-56e
ambiguous because it results in two reasonable inter-
pretations of the meaning and import of the term. By
referring to probation, the legislature could have
intended to incorporate the entirety of the Probation
Act, General Statutes § 53a-28 et seq., the postconvic-
tion statutory scheme, and, more specifically, the law
governing violations of postconviction probation, into
the accelerated rehabilitation framework. If so, a con-
viction resulting from conduct that occurred prior to
the commencement of the accelerated rehabilitation
probationary period could not be considered in the
court’s determination of satisfactory completion. As we
explain in this opinion, however, it is equally reasonable
that the legislature did not intend that accelerated reha-
bilitation probation be akin to postconviction probation
for two reasons: (1) there are significant differences
between the accelerated rehabilitation statute and the
Probation Act; and (2) the legislature did not reference
explicitly provisions of the Probation Act in the acceler-
ated rehabilitation statute, as it did in the statute govern-
ing the suspension of prosecution and the ordering of
treatment for alcohol or drug-dependent persons, Gen-
eral Statutes § 17a-696, a similar pretrial diversionary
program (dependency treatment statute). Because the
invocation of the term probation in the accelerated
rehabilitation statute does not resolve whether the law
governing violations of postconviction probation
should apply to accelerated rehabilitation probation,
we look to extratextual evidence to determine the
meaning of the term probation within the accelerated
rehabilitation statutory scheme. The clarity and consis-
tency of the express statements of legislators over the
course of the forty-one years of the statute’s existence
persuades us that the legislature intended for a trial
court to find that a defendant has not satisfactorily
completed accelerated rehabilitation if he receives a
conviction during participation in the program.
  Because this appeal presents an issue of statutory
construction, our review is plenary. See State v. Thomp-
son, 307 Conn. 567, 577, 57 A.3d 323 (2012). ‘‘In constru-
ing a statute, the first objective is to ascertain the intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of the case,
including the question of whether the language actually
does apply. . . . General Statutes § 1-2z directs this
court to first consider the text of the statute and its
relationship to other statutes to determine its meaning.
Only if we determine that the statute is not plain and
unambiguous and does not yield absurd or unworkable
results may we consider extratextual evidence of its
meaning, such as the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . The
test to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . We presume that the legisla-
ture did not intend to enact meaningless provisions.
. . . [S]tatutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) State v.
Ward, 306 Conn. 698, 707–708, 52 A.3d 591 (2012).
   We begin our analysis with the relevant statutory
provision. General Statutes (Supp. 2014) § 54-56e (a)
provides in relevant part: ‘‘There shall be a pretrial
program for accelerated rehabilitation of persons
accused of a crime or crimes or a motor vehicle viola-
tion or violations for which a sentence to a term of
imprisonment may be imposed, which crimes or viola-
tions are not of a serious nature.’’ Subsection (d) of
that statute further provides in relevant part: ‘‘Any such
defendant shall appear in court and shall, under such
conditions as the court shall order, be released to the
custody of the Court Support Services Division . . . .
If the defendant refuses to accept, or, having accepted,
violates such conditions, the defendant’s case shall be
brought to trial. The period of such probation or super-
vision, or both, shall not exceed two years. . . .’’ Gen-
eral Statutes (Supp. 2014) § 54-56e (d). Finally, General
Statutes (Supp. 2014) § 54-56e (f) provides in relevant
part: ‘‘If a defendant released to the custody of the Court
Support Services Division satisfactorily completes such
defendant’s period of probation, such defendant may
apply for dismissal of the charges against such defen-
dant and the court, on finding such satisfactory comple-
tion, shall dismiss such charges. . . .’’
   Because the accelerated rehabilitation statute does
not define probation, we compare the accelerated reha-
bilitation and postconviction probation statutes to
determine whether the use of the term probation is
consistent in both schemes. Although there are superfi-
cial similarities between accelerated rehabilitation pro-
bation and postconviction probation, two significant
differences between the probations suggest that the
term probation as used in the two statutory schemes
is not to be treated similarly when determining whether
accelerated rehabilitation probation has been com-
pleted successfully. First, accelerated rehabilitation
probation and postconviction probation are imposed at
different times. Accelerated rehabilitation probation is
a ‘‘pretrial program for . . . persons accused of a
crime or crimes or a motor vehicle violation or viola-
tions for which a sentence to a term of imprisonment
may be imposed, which crimes or violations are not of
a serious nature.’’ (Emphasis added.) General Statutes
(Supp. 2014) § 54-56e (a). It only is available prior to a
conviction and operates as a suspension of prosecution.
Postconviction probation, on the other hand, ‘‘is, first
and foremost, a penal alternative to incarceration
. . . .’’ State v. Smith, 207 Conn. 152, 168, 540 A.2d 679
(1988); see also General Statutes § 53a-28 (b). Conse-
quently, postconviction probation exists only after the
service, or suspension, of a period of incarceration.
   Second, and relatedly, the procedures and conse-
quences for violations of the conditions of probation
are starkly different under accelerated rehabilitation
probation and postconviction probation. Under acceler-
ated rehabilitation, if a defendant ‘‘refuses to accept,
or, having accepted, violates such conditions [of proba-
tion], the defendant’s case shall be brought to trial.’’
General Statutes (Supp. 2014) § 54-56e (d). Thus, should
a defendant participating in the program violate any of
the terms set by the court, the court simply terminates
accelerated rehabilitation and the case is brought to
trial.
   A finding of a violation of postconviction probation,
because it implicates a liberty interest and, thus, must
comport with the requirements of due process; State
v. Davis, 229 Conn. 285, 294–95, 641 A.2d 370 (1994);
requires significantly more procedural safeguards than
a finding of unsatisfactory completion of accelerated
rehabilitation. When a defendant is charged with a viola-
tion of postconviction probation, he must receive notice
and a probation revocation hearing within 120 days
after arraignment. General Statutes (Supp. 2014) § 53a-
32 (c). He must be informed of the allegations of the
violation, his right to counsel, his right to cross-examine
witnesses and his right to present evidence. General
Statutes (Supp. 2014) § 53a-32 (c). Should the court
determine that a violation of probation has been estab-
lished, it may ‘‘(1) [c]ontinue the sentence of probation
. . . (2) modify or enlarge the conditions of probation
. . . (3) extend the period of probation . . . provided
the original period with any extensions shall not exceed
the periods authorized by section 53a-29; or (4) revoke
the sentence of probation . . . . If such sentence is
revoked, the court shall require the defendant to serve
the sentence imposed or impose any lesser sentence.
. . .’’ General Statutes (Supp. 2014) § 53a-32 (d).6
   On the basis of our examination of the differences
between accelerated rehabilitation probation and post-
conviction probation, we cannot conclude that the lan-
guage of the statute reveals a legislative intent to treat
the term probation in § 54-56e as incorporating the laws
governing postconviction probation into the program.
Moreover, the ambiguity in the use of the term proba-
tion in the accelerated rehabilitation statute is not
resolved by comparing it to the dependency treatment
statute. As in the program, a defendant’s eligibility for
suspension of prosecution under the dependency treat-
ment statute is limited to specific offenses, and a trial
court must make certain findings prior to acceptance
into the dependency treatment program. General Stat-
utes § 17a-696 (a) and (b). Also like accelerated rehabili-
tation, the court may set conditions for participation
in the dependency treatment program and must make
requisite findings prior to a dismissal of the charges.
General Statutes §§ 17a-696 (c) and 17a-697. Particular
to the dependency treatment statute, however, is the
explicit option for the trial court to require compliance
with General Statutes § 53a-30, which sets forth the
standard conditions of postconviction probation.7
‘‘Where a statute, with reference to one subject contains
a given provision, the omission of such provision from
a similar statute concerning a related subject . . . is
significant to show that a different intention existed.’’
(Internal quotation marks omitted.) M. DeMatteo Con-
struction Co. v. New London, 236 Conn. 710, 717, 674
A.2d 845 (1996). The unambiguous reference to § 53a-
30 in the dependency treatment statute in juxtaposition
to the language in the accelerated rehabilitation statute,
which only refers to ‘‘conditions as the court shall
order’’; General Statutes (Supp. 2014) § 54-56e (d); sup-
ports the interpretation that, by not referencing the
standard conditions of postconviction probation provi-
sion in the accelerated rehabilitation statute, the legisla-
ture did not intend for that provision, and its attendant
rules, to apply to the program.
   Moreover, ‘‘it is a well settled principle of statutory
construction that the legislature knows how to convey
its intent expressly . . . or to use broader or limiting
terms when it chooses to do so.’’ (Citation omitted;
internal quotation marks omitted.) Marchesi v. Board
of Selectmen, 309 Conn. 608, 618, 72 A.3d 394 (2013). If
the legislature had intended to incorporate the standard
conditions of postconviction probation and the law gov-
erning violations of those conditions, it could have done
so expressly by referencing § 53a-30, as it did in § 17a-
696 (c). Thus, one could infer that the legislature did
not intend for all of the laws governing postconviction
probation to apply to accelerated rehabilitation proba-
tion. Indeed, it seems unlikely that the legislature would
import § 53a-30, which imposes stringent conditions of
probation on persons who have been convicted of a
crime, into a program designed for persons who have
been accused of committing only nonserious crimes
and are presumed not to offend in the future.
   Nevertheless, the analysis of the plain language of
the statutory text and relevant related provisions does
not categorically resolve whether the legislature
intended to incorporate the law governing violations of
postconviction probation into the accelerated rehabili-
tation scheme. Despite the significant practical differ-
ences between accelerated rehabilitation probation and
postconviction probation, and the fact that the legisla-
ture explicitly referenced § 53a-30 in the dependency
treatment statute, the meaning of the term probation
in the accelerated rehabilitation statute is unclear.
Because the statutory text does not resolve the question
of whether the legislature intended for the law govern-
ing violations of postconviction probation to apply to
the accelerated rehabilitation statute, we must turn to
the purpose of the accelerated rehabilitation statute by
examining its legislative history. That review unequivo-
cally reflects the purpose of § 54-56e and compels our
conclusion that when a defendant is convicted of a
crime while participating in the program, the trial court
must deny a motion to dismiss the charges, and return
the case to the trial docket.
   Since the legislature’s enactment of the accelerated
rehabilitation statute in 1973,8 the legislature has repeat-
edly and consistently expressed that the purpose of
accelerated rehabilitation is to give first time offenders
who have been charged with nonserious crimes a sec-
ond chance to keep their criminal record clean. In 1973,
during debate in the House of Representatives on the
creation of the program, Representative Samuel S.
Freedman, the sponsor of the bill, addressed the pur-
pose of the accelerated rehabilitation statute, stating:
‘‘This bill affects the first offender, most often the vic-
timless crime.’’ 16 H.R. Proc., Pt. 11, 1973 Sess., pp.
5712–13. After outlining the procedural process for
determining a defendant’s eligibility for, and participa-
tion in, the program, Representative Freedman noted
that a defendant would be ‘‘put on probation of a period
up to two years and if he successfully completes his
probationary period, the [c]ourt may then dismiss the
charge entirely. If he does not I repeat—if he does not
successfully complete his probation he must then come
back and face the [c]ourt for trial. . . . [W]hat this will
allow us to do is to utilize in the more hopeful cases,
the cases where people are hurting themselves and not
others for the most part, all of the community services
which are available. . . . [I]n Pennsylvania it’s used
very sparingly only for the more hopeful cases, but it
has been highly successful and I would recommend its
passage and adoption here.’’ Id., pp. 5714–15.
   In 1974, the House of Representatives debated a revi-
sion that gave the court, rather than the state’s attorney,
the discretion to grant an application for accelerated
rehabilitation, and allowed persons charged with class
A, B or C felonies to be eligible for participation in the
program if ‘‘good cause is shown . . . .’’9 House Bill
No. 5481, 1974 Sess. Representative James F. Bingham
remarked during the debate that in the previous session,
the legislature had ‘‘passed [the accelerated rehabilita-
tion] bill which permitted the diversion of certain peo-
ple away from the [c]ourt system into probation with
the possibility of receiving a dismissal so that they
would not have a record on their name.’’ (Emphasis
added.) 17 H.R. Proc., Pt. 2, 1974 Sess., p. 627.
   The legislature addressed the purpose of accelerated
rehabilitation in 1985, when it legislatively overruled
this court’s decision in State v. Parker, 194 Conn. 650,
659, 485 A.2d 139 (1984), in which we held that a denial
of a motion to dismiss following the purported satisfac-
tory completion of the program was not a final judgment
for purposes of appeal. Public Acts 1985, No. 85-374.
During the House debate on an amendment to the bill,10
Representative Christopher Shays remarked: ‘‘We got
it in 1973, and accelerated rehabilitation is a program
that says, that the court can give you a program in
which you have to fulfill certain obligations, and that
if you fulfill this program . . . two years after you have
successfully completed accelerated rehabilitation,
there is a record that you went through the program,
but the record of your offense disappears. You have no
record. It’s a very attractive program.
   ‘‘It was only supposed to affect the individual who
say, went into a supermarket, and an elderly woman,
say, and made a foolish mistake and shoplifted, and we
wanted to prevent this kind of person from having a
‘record’. It was also supposed to apply to maybe a young
person who foolishly did something which might give
them a ‘record’ that would follow them for the rest of
their lives.’’ (Emphasis added.) 28 H.R. Proc., Pt. 14,
1985 Sess., pp. 5048–49.
   The legislature again discussed the purpose of accel-
erated rehabilitation in 1993, during debate in the Sen-
ate on a bill that allowed individuals who had been
charged with multiple crimes or motor vehicle viola-
tions for a single transaction or for transactions within
a short period of time of each other to be eligible for
accelerated rehabilitation. Senate Bill No. 977, 1993
Sess. Senator George Jepsen, in describing the impact
that the bill would have on the program, explained that
‘‘the eligibility for accelerated [rehabilitation] remains
the same standard that the crimes cannot be very seri-
ous in nature. The judges look at the cases [individually]
to decide whether the person should be in jail [or] not
and it is available only one time. You get one bite at
the apple.’’ (Emphasis added.) 36 S. Proc., Pt. 6, 1993
Sess., pp. 2143–44. Senator George L. Gunther, however,
opposed the bill, stating: ‘‘The thing that bothers [me]
is there are many alternative ways of having a person
serve. Giving him the distinction of an accelerated reha-
bilitation I think sort of semi-wipes his slate as if it is
not a serious type thing and some of the examples that
[Senator Jepsen] gave us just now, such [as] multiple
minor crimes and that type of thing, are nonetheless
criminal in my book and I think we shouldn’t do that.
We should go to the alternate sentencing. We should
go to other ways we have and they don’t necessarily
have to be locked up in a jail in order to serve that
time, but not to give him the designation of accelerated
rehabilitation.’’ Id., pp. 2144–45.
   In 1995, the House of Representatives was debating
whether to exclude persons charged with class A and
B felonies from eligibility for accelerated rehabilitation,
and to allow persons charged with class C felonies to
be eligible only if good cause was shown. Representa-
tive Dale Radcliffe, arguing in favor of the bill, suc-
cinctly stated the purpose of accelerated rehabilitation:
‘‘We have made the program exactly what it should
have been, a program for minor offenses, for individu-
als who make one mistake, to give that individual a
second chance and to give that individual a clean
record.’’ (Emphasis added.) 38 H.R. Proc., Pt. 12, 1995
Sess., p. 4182. Senator Thomas F. Upson reiterated that
position during the Senate debate: ‘‘Remember, this is
allowing the state . . . allowing someone, saying
you’re not going to get a record. What you did is not
of a serious nature and you deviated from your path
once. Therefore, we’re going to let you continue your
path on life and not have a record.’’ (Emphasis added.)
38 S. Proc., Pt. 10, 1995 Sess., p. 3472.
   In 2001, the Senate debated whether to allow persons
who had been charged with the class B felony of larceny
in the first degree, in cases in which no physical force
was involved, to apply for accelerated rehabilitation.
44 S. Proc., Pt. 4, 2001 Sess., pp. 999–1002. Senator
John Kissel stated: ‘‘[Accelerated rehabilitation] allows
people that one bite of the apple so that they can go
forward as productive citizens with a clean record and
again, I think it’s a valuable program. It works to reduce
a lot of the pressures in the criminal justice system and
I think a lot of people have benefitted by it. Not only
victims, but also the accused and they’ve turned their
lives around and overall I would support the bill.’’
(Emphasis added.) Id., pp. 1001–1002.
   The legislative intent regarding the purpose of the
accelerated rehabilitation statute is to give onetime
offenders an opportunity to demonstrate that the
offense was a onetime occurrence and to reward them
by erasing any evidence of a criminal record. In light
of the legislative intent, we conclude that accelerated
rehabilitation is intended to allow an offender to main-
tain a clean criminal record, not to eliminate one of
multiple convictions that a person might receive. Its
purpose is to ensure that those who have made one
minor mistake will not have a record of conviction that
could impact them negatively in the future.
  Given the purpose of the accelerated rehabilitation
statute, it is not reasonable to conclude that the legisla-
ture intended, as the defendant claims, that the law
governing violations of postconviction probation
applies to accelerated rehabilitation probation and that
his convictions, obtained during the same time period
as his participation in the program, should not be con-
sidered by the court in its finding of satisfactory comple-
tion because the conduct occurred prior to his
acceptance into the program. To conclude that the date
of the defendant’s conduct, rather than the date of his
conviction, controls a trial court’s satisfactory comple-
tion determination in the accelerated rehabilitation con-
text would run contrary to the purpose of the statute.11
Because a conviction obtained during the period of a
defendant’s participation in the program is contrary to
the purpose of the accelerated rehabilitation statute,
a defendant cannot be deemed to have satisfactorily
completed the program. Thus, the trial court in the
present case properly denied the defendant’s motion
to dismiss the charge of interfering with an officer,
because the defendant’s multiple convictions obtained
during his participation in the program obligated the
court to enter the denial.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     Although § 54-56e has been amended by the legislature several times
since the events underlying the present case; see, e.g., Public Acts 2010,
No. 10-43, § 1; those amendments have no bearing on the merits of this
appeal. In the interest of simplicity, we refer to the 2014 supplement of
the statute.
   2
     The defendant appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   3
     The record does not reveal where the defendant was seeking treatment.
   4
     The defendant noted in the motion that the agreement with the state
was that the charge of interfering with an officer was the only one that was
eligible for accelerated rehabilitation and that the other two charges would
be nolled upon his successful completion of the program.
   5
     General Statutes (Supp. 2014) § 53a-32 (a) provides in relevant part: ‘‘At
any time during the period of probation . . . the court or any judge thereof
may issue a warrant for the arrest of a defendant for violation of any of the
conditions of probation . . . .’’
   In State v. Deptula, 34 Conn. App. 1, 10, 639 A.2d 1049 (1994), the Appellate
Court held that ‘‘a violation of probation cannot occur until the probationary
period has begun.’’
   6
     Other differences between accelerated rehabilitation probation and post-
conviction probation also support our conclusion that the legislature did
not intend to treat the two types of probation similarly. Those differences
include: (1) the types of crimes that are eligible, as well as the eligibility
criteria, for each type of probation; see General Statutes § 53a-29 (a); General
Statutes (Supp. 2014) § 54-56e (c); (2) the procedures for setting and modi-
fying conditions with which a defendant must comply; see General Statutes
§ 53a-30 (a) and (b); General Statutes (Supp. 2014) § 54-56e (d); and (3) the
disposition of a case upon completion of probation. See General Statutes
(Supp. 2014) § 54-56e (f).
   7
     General Statutes § 17a-696 (c) provides in relevant part: ‘‘The court or
the Court Support Services Division may require that the person (1) comply
with any of the conditions specified in subsections (a) and (b) of section
53a-30 . . . .’’
   8
     The accelerated rehabilitation statute originally was enacted by No. 73-
641, § 1, of the 1973 Public Acts, and was codified at General Statutes (Rev.
to 1975) § 54-76p. In 1981, the statute was transferred to § 54-56e.
   9
     The original statute had excluded persons charged with class A, B and
C felonies from eligibility for the program. Public Acts 1973, No. 73-641, § 1.
   10
      The amendment sought to exclude persons charged with class A and
B felonies from eligibility. It did not pass.
   11
      By concluding that the law governing violations of postconviction proba-
tion does not apply to accelerated rehabilitation probation, we do not imply
that none of the laws regarding postconviction probation would ever be
applicable. There could be situations in which a postconviction probation
statute would also apply to accelerated rehabilitation. See, e.g., State v.
Tucker, 219 Conn. 752, 762–63, 595 A.2d 832 (1991) (applying General Stat-
utes § 53a-33, which provides for termination of postconviction probation
for good cause prior to completion, to accelerated rehabilitation case).